Exhibit 10.5
 
UPON RECORDING, RETURN TO:
Credit Union Liquidity Services, LLC
777 East Campbell Road, Suite 650
Richardson, Texas 75081
Attention:  Mr. Nick Fennell
 
THIS INSTRUMENT SHALL ALSO
CONSTITUTE A FIXTURE FILING
 
SECOND DEED OF TRUST, SECURITY AGREEMENT, FINANCING
STATEMENT, AND ASSIGNMENT OF RENTAL
 
THE STATE OF COLORADO
§
   
§
KNOW ALL PERSONS BY THESE PRESENTS:
COUNTY OF SAN MIGUEL
§
 

 
THIS SECOND DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT, AND
ASSIGNMENT OF RENTAL is executed on the date of acknowledgment to be effective
as of October 1, 2009, by BEHRINGER HARVARD MOUNTAIN VILLAGE, LLC, a Colorado
limited liability company, whose address is 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001 ("Grantor"), to the Public Trustee of San Miguel County,
Colorado ("Trustee"), for the benefit of CREDIT UNION LIQUIDITY SERVICES, LLC, a
Texas limited liability company formerly known as Texans Commercial Capital, LLC
("Beneficiary"), whose address is 777 E. Campbell Road, Suite 650, Richardson,
Texas 75081.
 
WITNESSETH:
 
WHEREAS, Behringer Harvard Mockingbird Commons, LLC (“Borrower”), a Texas
limited liability company, an affiliate of Grantor, is indebted to Beneficiary
pursuant to that certain Construction Loan Agreement dated as of September 30,
2005, pursuant to which Beneficiary loaned to Borrower (the “Mockingbird Commons
Loan”) up to the principal sum of $34,047,458.00 (as amended, the “Mockingbird
Commons Loan Agreement”) as further evidenced by that certain promissory note
dated as of September 30, 2005 in the original principal amount of
$34,047,458.00, executed by Borrower and payable to the order of Beneficiary (as
now or hereafter amended, renewed or extended, the “Mockingbird Commons Note”);
and
 
WHEREAS, the Mockingbird Commons Note has previously been amended by (i) that
certain First Amendment to Note and Construction Loan Agreement dated as of
September 24, 2008 executed by Borrower and Lender, and (ii) that certain Second
Amendment to Construction Loan Agreement dated as of March 20, 2009 executed by
Borrower and Lender; and
 
WHEREAS, Borrower has requested a significant restructure of the terms and
conditions of the Mockingbird Commons Note and Mockingbird Commons Loan
Agreement in order to enable Borrower to continue to comply with such
agreements; and
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
1

--------------------------------------------------------------------------------

 
 
Exhibit 10.5
 
WHEREAS, Borrower has requested that Grantor execute and deliver this Deed of
Trust to further secure Borrower’s obligations under the Mockingbird Commons
Note and Mockingbird Commons Loan Agreement, and Grantor has agreed to do so and
has determined that, due to the relationship between Borrower and Grantor, it is
in Grantor’s best interests to execute and deliver this Deed of Trust;
 
WHEREAS, due to the significant common ownership between Borrower and Grantor,
Grantor will obtain a direct or indirect material financial benefit as a result
of Grantor executing and delivering this Deed of Trust and Beneficiary’s
willingness to agree to a restructure of the Mockingbird Commons Note and
Mockingbird Commons Loan Agreement pursuant to that certain Third Modification
to Note and Construction Loan Agreement of even date herewith.
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1.           As used herein, the following terms shall have the
definitions assigned to them as follows:
 
"Beneficiary" has the meaning assigned to it in the preamble hereof.
 
"Borrower" means Behringer Harvard Mockingbird Commons, LLC, a Texas limited
liability company.
 
"Code" means the Uniform Commercial Code as adopted in the state of Colorado.
 
"Collateral" means all of Grantor’s right, title, and interest, now owned or
hereafter acquired, in and to the following described properties and interests:
 
(1)           All portions of the Personal Property which are either fixtures or
personal property, tangible or intangible; and
 
(2)           All building materials, equipment, machinery and other items of
personal property of any kind or character now or hereafter related to, situated
upon or used, or acquired for use, upon or in connection with any part of the
Real Estate; and
 
(3)           All revenues, receipts, income, accounts, accounts receivable and
other receivables arising under, out of, in connection with or related to the
Real Estate and including, without limitation, revenues, receipts, income,
receivables and accounts relating to or arising from rentals and rent equivalent
income and time share income; and
 
(4)           All insurance, accounts, inventory, instruments, chattel paper,
documents, consumer goods, insurance proceeds, Leases, contract rights and
general intangibles now, or hereafter related to, any of the Real Estate,
including, without limitation, the following:

 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
2

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
(A)           All contracts now or hereafter entered into by and between
Grantor, as owner, and any contractor, or any other party, as well as all right,
title, and interest of Grantor in, to, and under any subcontracts, providing for
the construction (original, restorative or otherwise) of any of the
Improvements, and of any other buildings, structures or improvements to, or on,
the Real Estate (or any part thereof), or the furnishing of any materials,
supplies, equipment, or labor in connection with any such construction;
 
(B)           All of the plans, specifications, and drawings (including, without
limitation, plot plans, foundation plans, utility facilities plans, floor plans,
elevations plans, framing plans, cross-sections of walls plans, mechanical
plans, electrical plans, architectural and engineering plans and specifications,
and architectural and engineering studies and analyses) heretofore or hereafter
prepared by any architect or engineer with respect to any of the Real Estate;
 
(C)           All agreements now or hereafter entered into with any party with
respect to architectural, engineering, management, brokerage, promotional,
marketing, or consulting services rendered or to be rendered, with respect to
the planning, design, inspection, or supervision of the construction,
development, management, marketing, promotion, leasing, operation, or sale of
any of the Real Estate;
 
(D)           Any completion bonds, performance bonds, labor and material
payment bonds, and any other bonds (and the proceeds therefrom) relating to any
of the Real Estate or to any contract providing for construction of any of the
Improvements or any other buildings, structures, or improvements to, or on, any
of the Real Estate;
 
(E)           All rights or awards due to Grantor arising out of any eminent
domain proceedings for the taking or for loss of value of any of the Real
Estate;
 
(F)           All Rentals;
 
(G)           All of Grantor’s right, title and interest in and to all
trademarks, trade names, or symbols under which any of the Real Estate is
operated or the business of Grantor at the Real Estate is conducted and all
agreements now or hereafter entered into by Grantor with respect thereto;
 
(H)           All revenues, receipts, income, accounts, accounts receivable and
other receivables arising out of the leasing or operation of, or the business
conducted at or in relation to, any of the Real Estate;
 
(I)           All monetary deposits which Grantor has been, or may be, required
to give to any public or private utility with respect to utility services
furnished, or to be furnished, to the Real Estate;
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
3

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
(J)           All rights to payment from any consumer credit/charge card
organization or entity (such as or similar to the organizations or entities
which sponsor and administer the American Express, Carte Blanche, Diner’s Club,
Visa, the Discover Card and MasterCard cards);
 
(K)           All contracts of sale and options relating to the disposition of
any of the Real Estate;
 
(L)           All products and proceeds arising by virtue of any transaction
related to the disposition of any of the Mortgaged Property;
 
(M)           All deposits of cash, securities, or other property which may be
held at any time, and from time to time, by Grantor to secure the performance by
each Lessee of such Lessee’s covenants, agreements, and obligations under any
Lease;
 
(N)           To the extent assignable, all permits, licenses (including,
without limitation, liquor licenses), franchises, certificates, and other rights
and privileges obtained by Grantor in connection with the Mortgaged Property;
 
(O)           The balance of every deposit account (now or hereafter existing)
of Grantor with Beneficiary (or any agent, affiliate, or subsidiary of
Beneficiary) and any other claim of Grantor against Beneficiary (now or
hereafter existing) and all money, instruments, securities, documents, chattel
paper, credits, demands, and any other property, rights, or interests of Grantor
which at any time shall come into the possession, custody, or control of
Beneficiary (or any agent, affiliate, or subsidiary of Beneficiary);
 
(P)           All proceeds payable or to be payable under each policy of
insurance relating to the Real Estate and/or the Personal Property;
 
(Q)           the Declarant Rights; and
 
(R)           All books, records, computer programs, tapes, discs, computer
software and other like records and information evidencing, securing, relating
to or concerning the Real Estate, the Personal Property, and the property
described in clauses (1), (2), (3) and (4) (A) through (Q), above (but excluding
Grantor’s income tax returns and similar financial records pertaining to
Grantor);
 
(5)           All leases, licenses, security agreements, and all other contracts
and agreements governing or relating to Grantor’s ownership, use, operation or
sale of any of the Mortgaged Property, to the extent not otherwise included; and
 
(6)           All payments under insurance (whether or not Beneficiary is the
loss payee thereof) or any indemnity, warranty or guaranty, payable by reason of
loss or damage to or otherwise with respect to any of the foregoing, to the
extent not otherwise included; and
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
4

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
(7)           All replacements and substitutes for, all products and proceeds
of, and all accessions to, the foregoing.
 
"Declarant Rights" means all rights of Grantor as Declarant pursuant to any
Condominium Declaration (as defined in Section 6.1).
 
"Deed of Trust" means this Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental, including all exhibits attached hereto, as
the same may, at any time and from time to time, be renewed, extended, modified
and/or increased.
 
"Event of Default" has the meaning set forth in Section 3.1 hereof.
 
"Governmental Authority" means any governmental authority, the United States of
America, any state of the United States of America, and any subdivision of any
of the foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over the Mortgaged
Property, or over Grantor or any occupant or user of the Mortgaged Property, or
any of their respective businesses, operations, assets or properties.
 
"Grantor" has the meaning assigned to it in the preamble hereof.
 
"Grantor’s Successors" means each and all of the heirs, executors,
administrators, legal representatives, successors, and assigns of Grantor, both
immediate and remote.
 
"Improvements" means the Residential Condominium (as defined in the Mountain
Village Loan Agreement) and the improvements and amenities associated therewith
and all buildings and improvements now or hereafter situated on or in connection
with the Land.
 
"Land" means all of that certain tract of real property located in San Miguel
County, Colorado, more particularly described upon Exhibit A attached hereto,
together with all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages, projections, and appurtenances thereto.
 
"Lease" means any ground lease, space lease, sublease or other agreement (oral
or written) under the terms of which any person other than Grantor has or
acquires any right to occupy, use, or manage the Mortgaged Property, or any part
thereof, or interest therein.
 
"Lessee" means each lessee, sublessee, tenant, guest or other Person having the
right to occupy, use, or manage the Mortgaged Property, or any part thereof,
under a Lease.
 
"Mortgaged Property" means the Land, Improvements, Personal Property and the
Collateral, collectively.
 
"Mockingbird Commons Loan Agreement" has the meaning given such term in the
recitals hereof.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
5

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
"Mockingbird Commons Loan Documents" means the Mockingbird Commons Note, the
Mockingbird Commons Loan Agreement, this Deed of Trust, together with all loan
agreements, security agreements, deeds of trust, collateral pledge agreements,
assignments, guaranties or contracts evidencing, or securing the loan evidenced
by, the Mockingbird Commons Note, as they may, at any time and from time to
time, be amended, renewed, extended, increased, supplemented and/or restated.
 
"Mockingbird Commons Note" has the meaning given such term in the recitals
hereof, it being acknowledged that concurrently with the execution of this Deed
of Trust the Mockingbird Commons Note is being amended by that certain Third
Amendment to Note and Construction Loan Agreement dated as of October 1, 2009,
executed by Borrower and Lender, pursuant to which, among other things, the
maturity date of the Mockingbird Commons Note is being extended to October 1,
2011.
 
"Mountain Village First Deed of Trust" means that certain Deed of Trust,
Security Agreement, Financing Statement and Assignment of Rental, including all
exhibits attached thereto, dated September 29, 2006, recorded October 12, 2006
at Reception No. 387559, as amended by that certain First Amendment to Deed of
Trust, Security Agreement, Financing Statement and Assignment of Rental,
including all exhibits attached thereto, recorded October 1, 2008 at Reception
No. 404057, as the same may, at any time and from time to time, be renewed,
extended, modified and/or increased.
 
"Mountain Village Loan" means the indebtedness and obligations of Grantor
evidenced by the Mountain Village Loan Documents.
 
"Mountain Village Loan Agreement" means that certain Loan Agreement dated
September 29, 2006 between Grantor and Beneficiary, as it has been and may, at
any time and from time to time, be amended, supplemented or restated.
 
"Mountain Village Loan Documents" means the Mountain Village Note, the Mountain
Village Loan Agreement and the Mountain Village First Deed of Trust, together
with all loan agreements, security agreements, deeds of trust, collateral pledge
agreements, assignments, guaranties or contracts evidencing, or securing the
loan evidenced by the Mountain Village Note, as they may, at any time and from
time to time, be amended, renewed, extended, increased, supplemented and/or
restated.
 
"Mountain Village Note" means that certain promissory note dated September 29,
2006, executed by Grantor and payable to the order of Beneficiary, as it has
been and may, at any time and from time to time, be renewed, extended, modified,
increased, supplemented or restated.
 
"Permitted Exceptions" means those items shown upon Schedule B of the Mortgagee
Policy of Title Insurance obtained by Beneficiary in connection with this Deed
of Trust.
 
"Personal Property" means all fixtures and building materials and, to the
extent, if any, owned by Grantor, machinery, equipment, furniture, furnishings,
inventory, and personal property, and all renewals, replacements and
substitutions therefor and additions thereto, in which Grantor now has, or at
any time hereafter acquires, an interest, and which now, or at any time
hereafter, are situated on the Land or the Improvements.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
6

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
"Real Estate" means the Land, the Improvements, the Personal Property, the
Leases, the Rental, the Declarant Rights, and all other estates, easements,
licenses, interests, rights, titles, powers and privileges of every kind and
character which Grantor now has or at any time hereafter acquires, in and to the
Land, the Improvements, the Personal Property, and the proceeds of any and all
insurance covering the Land, the Improvements, the Leases, the Rental or the
Personal Property.
 
"Rental" means all rents, issues, profits, royalties, bonuses, revenue,
receipts, income, accounts, accounts receivable and other receivables, and other
benefits derived from the Mortgaged Property or arising from the use or
enjoyment of any portion thereof or from any Lease and including, without
limitation, all revenues, receipts, income, receivables and accounts relating to
or arising from rentals and rent equivalent income; all liquidated damages
following defaults under any Lease; all proceeds payable under any policy of
insurance covering loss of rents, issues, profits, royalties, bonuses, revenue,
receipts, income, accounts, accounts receivable and other receivables, and other
benefits; and any and all rights which Grantor may have against any Lessee or
against any other Person under or in connection with any Lease.
 
"Secured Indebtedness" means:
 
(a)           The indebtedness, liabilities, indemnities and obligations of
Borrower arising under the Mockingbird Commons Note, Mockingbird Commons Loan
Agreement, and other Mockingbird Commons Loan Documents;
 
(b)           Any and all renewals, extensions, modifications, rearrangements,
or restatements of and supplements to all or any part of the liabilities and
obligations described or referred to in subparagraph (a) above, together with
all costs, expenses, reasonable attorneys’ fees and litigation costs incurred in
connection with the enforcement or collection thereof; provided, however, that
this Deed of Trust shall secure a maximum of, and the Secured Indebtedness shall
in no event exceed, (other than all costs, expenses, reasonable attorneys’ fees
and litigation costs incurred in connection with the enforcement or collection
thereof), the amount of Twelve Million Six Hundred Thousand Dollars
($12,600,000.00) and shall be subject to reduction as set forth in that certain
Third Amendment to Note and Construction Loan Agreement of even date herewith
executed between Borrower and Beneficiary relating to the Mockingbird Commons
Loan.
 
"Trustee" has the meaning assigned to it in the preamble.
 
Section 1.2.           All capitalized terms not otherwise defined herein shall
have the meaning assigned to them in the Loan Agreement.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
7

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
 
ARTICLE II
 
GRANT
 
Section 2.1.                                
 
(a)           For good and valuable consideration, including Beneficiary’s
agreement to enter into that certain Third Modification to Note and Construction
Loan Agreement of even date herewith relating to the Mockingbird Commons Loan
and the trust hereinafter described, the receipt and legal sufficiency of which
are hereby expressly acknowledged by all parties, Grantor does hereby GRANT,
BARGAIN, SELL, TRANSFER, ASSIGN, AND CONVEY unto Trustee IN TRUST FOREVER, WITH
POWER OF SALE for the benefit and security of Beneficiary, the Mortgaged
Property, subject only to the Permitted Exceptions.
 
TO HAVE AND TO HOLD the Mortgaged Property, together with all and singular the
rights, hereditaments, and appurtenances in anywise appertaining or belonging
thereto, unto Trustee and Trustee’s successors or substitutes in this trust, and
Trustee’s and its or his successors and assigns, in trust, and for the uses and
purposes hereinafter set forth, forever.
 
(b)           This Deed of Trust shall also constitute a security agreement with
respect to, and Grantor hereby grants to Beneficiary a security interest in, the
Collateral.  This Deed of Trust shall constitute a "fixture filing" for purposes
of Chapter 9 of the Code.  Portions of the Collateral are or may become
fixtures.  Information concerning the security interests herein granted may be
obtained at the addresses stated in the introductory paragraph of this Deed of
Trust.
 
(c)           To the extent that any of the Collateral is not subject to the
Uniform Commercial Code of the state or states where it is situated, Grantor
hereby assigns to Beneficiary all of Grantor’s right, title, and interest in and
to the Collateral to secure the Secured Indebtedness, together with the right of
set-off with regard to such Collateral (or any part hereof).  Release of the
lien of this Deed of Trust shall automatically terminate this assignment.
 
Section 2.2.           Grantor, for Grantor and Grantor’s Successors, hereby
agrees to warrant and forever defend, all and singular, title to the Mortgaged
Property unto Trustee, and Trustee’s successors or substitutes in this trust,
forever, against every person whomsoever lawfully claiming, or to claim, the
same or any part thereof, subject, however, to the Permitted Exceptions.
 
Section 2.3.           This Deed of Trust, and all rights, remedies, powers,
privileges, and benefits, and all titles, interests, liens, and security
interests created hereby, or arising by virtue hereof, are given to secure
payment and performance of the Secured Indebtedness.
 
Section 2.4.           A carbon, photographic, or other reproduction of this
Deed of Trust, or any financing statement relating to this Deed of Trust, shall
be sufficient as a financing statement.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
8

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
ARTICLE III
 
RESPECTING DEFAULTS AND REMEDIES OF BENEFICIARY
 
Section 3.1.           The term "Event of Default" as used in this Deed of Trust
shall mean either (i) the occurrence of an Event of Default, as such term is
defined in the Mockingbird Commons Loan Agreement, or (ii) the occurrence of an
Event of Default, as such term is defined in the Mountain Village Loan
Agreement.
 
Section 3.2.           Upon the occurrence of an Event of Default, Beneficiary
may, at Beneficiary’s option, and in addition to exercising any remedies it may
have under the Mockingbird Commons Loan Documents if the Event of Default is
pursuant to Section 3.1(i) above, do any one or more of the following:
 
(a)           If Grantor has failed to keep or perform any covenant whatsoever
contained in this Deed of Trust, Beneficiary may, but shall not be obligated to
any person to, perform or attempt to perform said covenant, and any payment made
or expense incurred in the performance or attempted performance of any such
covenant shall be a part of the Secured Indebtedness, and Grantor promises, upon
demand, to pay to Beneficiary, at the place where the Mountain Village Note is
payable, or at such other place as Beneficiary may direct by written notice, all
sums so advanced or paid by Beneficiary, with interest at the Default Rate (as
defined in the Mockingbird Commons Loan Agreement) from the date when paid or
incurred by Beneficiary.  No such payment by Beneficiary shall constitute a
waiver of any Event of Default.  In addition to the liens and security interests
hereof, Beneficiary shall be subrogated to all rights, titles, liens, and
security interests securing the payment of any debt, claim, tax, or assessment
for the payment of which Beneficiary may make an advance, or which Beneficiary
may pay.
 
(b)           If an Event of Default occurs pursuant to Section 3.1(ii) above or
arising solely from Borrower’s or Grantor’s failure to comply with the
provisions of this Deed of Trust, then Beneficiary may, at its option, declare a
portion of the Mockingbird Commons Note to be immediately due and payable
without presentment, demand, protest, notice of protest and non-payment, or
other notice of default, notice of acceleration and intention to accelerate or
other notice of any kind, all of which are expressly waived by Grantor and
Borrower, such portion to be in an amount equal to or less than the Secured
Indebtedness and determined by Beneficiary in its sole and absolute discretion,
it being the intent and agreement of the parties that such portion of the
Mockingbird Commons Note, if any, specifically declared by Beneficiary under
this Section 3.2(b) to be immediately due and payable may be recovered only
through the exercise of remedies against the Mortgaged Property under this Deed
of Trust.  If an Event of Default occurs pursuant to Section 3.1(i) above (other
than an Event of Default arising solely from Borrower’s or Grantor’s failure to
comply with the provisions of this Deed of Trust), then, as already provided in
the Mockingbird Commons Loan Agreement, Beneficiary may, at its option, declare
the Mockingbird Commons Note to be immediately due and payable without
presentment, demand, protest, notice of protest and non-payment, or other notice
of default, notice of acceleration and intention to accelerate or other notice
of any kind, all of which are expressly waived by Grantor and
Borrower.  Notwithstanding the foregoing or anything to the contrary, as already
provided in the Mockingbird Commons Loan Agreement, if any Event of Default
specified in Article VII(d) or (e) of the Mockingbird Commons Loan Agreement
shall occur, the Mockingbird Commons Note and the remaining Secured Indebtedness
shall thereupon become due and payable concurrently therewith, without any
further action by Beneficiary and without presentment, demand, protest, notice
of protest and non-payment, or other notice of default, notice of acceleration
and intention to accelerate or other notice of any kind, all of which are
expressly waived by Grantor and Borrower.

 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
9

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
(c)           Beneficiary may foreclose this Deed of Trust, insofar as it
encumbers the Mortgaged Property, either by judicial action or through a public
trustee foreclosure sale through the Trustee.  If this Deed of Trust encumbers
more than one parcel of real estate, foreclosure may be by separate parcel or en
masse, as Beneficiary may elect in its sole discretion.  Foreclosure through
Trustee will be initiated by Beneficiary’s filing of its notice of election and
demand for sale with Trustee.  Upon the filing of such notice of election and
demand for sale, Trustee shall promptly comply with all notice and other
requirements of the laws of Colorado then in force with respect to such sales,
and shall give four weeks’ public notice of the time and place of such sale by
advertisement weekly five times in some newspaper of general circulation then
published in San Miguel County, Colorado.  Any sale conducted by Trustee
pursuant to this section shall be held at the front door of the county
courthouse for San Miguel County, Colorado, or on the Mortgaged Property, or at
such other place as similar sales are then customarily held in San Miguel
County, Colorado, provided that the actual place of sale shall be specified in
the notice of sale.  All fees, costs and expenses of any kind incurred by
Beneficiary in connection with foreclosure of this Deed of Trust, including,
without limitation, the costs of any appraisals and environmental evaluations of
the Mortgaged Property obtained by Beneficiary, all costs of any receivership
for the Mortgaged Property advanced by Beneficiary, and all attorneys’, legal
assistants’ and consultants’ fees incurred by Beneficiary, shall constitute a
part of the Secured Indebtedness and may be included as part of the Secured
Indebtedness owed to Beneficiary at any foreclosure sale.  The proceeds of any
sale under this section shall be applied first to the fees and expenses of the
officer conducting the sale, and then to the reduction or discharge of the
Secured Indebtedness (whether or not then due and payable); any surplus
remaining shall be paid over to Grantor or to such other person or persons as
may be lawfully entitled to such surplus.  At the conclusion of any foreclosure
sale, the officer conducting the sale shall execute and deliver to the purchaser
at the sale a certificate of purchase which shall describe the Mortgaged
Property sold to such purchaser and shall state that upon the expiration of the
applicable periods for redemption, the holder of such certificate will be
entitled to a deed to the Mortgaged Property described in the
certificate.  After the expiration of all applicable periods of redemption,
unless the Mortgaged Property sold has been redeemed by Grantor, the officer who
conducted such sale shall, upon request, execute and deliver an appropriate deed
to the holder of the certificate of purchase or the last certificate of
redemption, as the case may be.  Nothing in this section dealing with
foreclosure procedures or specifying particular actions to be taken by
Beneficiary or by Trustee or any similar officer shall be deemed to contradict
or add to the requirements and procedures now or hereafter specified by Colorado
law, and any such inconsistency shall be resolved in favor of Colorado law
applicable at the time of foreclosure.

 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
10

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
(d)           Beneficiary shall be entitled, as a matter of absolute right and
without regard to the value of any security for the Secured Indebtedness or the
solvency of any person liable therefor, to the appointment of a receiver for the
Mortgaged Property upon ex-parte application to any court of competent
jurisdiction.  Grantor waives any right to any hearing or notice of hearing
prior to the appointment of a receiver.  Such receiver and his agents shall be
empowered (i) to take possession of the Mortgaged Property and any businesses
conducted by Grantor or any other person thereon and any business assets used in
connection therewith and, if the receiver deems it appropriate, to operate the
same, (ii) to exclude Grantor and Grantor’s agents, servants, and employees from
the Mortgaged Property, (iii) to collect the rents, issues, profits, and income
therefrom, (iv) to complete any construction which may be in progress, (v) to do
such maintenance and make such repairs and alterations as the receiver deems
necessary, (vi) to use all stores of materials, supplies, and maintenance
equipment on the Mortgaged Property and replace such items at the expense of the
receivership estate, (vii) to pay all taxes and assessments against the
Mortgaged Property and the Collateral, all premiums for insurance thereon, all
utility and other operating expenses, and all sums due under any prior or
subsequent encumbrance, and (viii) generally to do anything which Grantor could
legally do if Grantor were in possession of the Mortgaged Property.  All
expenses incurred by the receiver or his agents shall constitute a part of the
Secured Indebtedness.  Any revenues collected by the receiver shall be applied
first to the expenses of the receivership, including attorneys’ fees incurred by
the receiver and by Beneficiary, together with interest thereon at the default
rate, as set forth in the Mockingbird Commons Note, from the date incurred until
repaid, and the balance shall be applied toward the Secured Indebtedness or in
such other manner as the court may direct.  Unless sooner terminated with the
express consent of Beneficiary, any such receivership will continue until the
Secured Indebtedness has been discharged in full, or until title to the
Mortgaged Property has passed after foreclosure sale and all applicable periods
of redemption have expired.
 
(e)           It is intended by each of the foregoing provisions of Subsection
3.2I and Subsection 3.2(d) that Trustee may, after any request or direction by
Beneficiary, sell not only the Real Estate but also the Collateral and other
interests constituting a part of the Mortgaged Property, or any part thereof,
along with the Real Estate, or any part thereof, all as a unit and as a part of
a single sale, or may sell any part of the Mortgaged Property separately from
the remainder of the Mortgaged Property.  The sale or sales by Trustee of less
than the whole of the Mortgaged Property shall not exhaust the power of sale
herein granted, and Trustee is specifically empowered to make successive sale or
sales under such power until the whole of the Mortgaged Property shall be sold;
and if the proceeds of such sale or sales of less than the whole of such
Mortgaged Property shall be less than the aggregate of the Secured Indebtedness
and the expense of executing this trust, this Deed of Trust and the assignments,
liens, and security interests hereof shall remain in full force and effect as to
the unsold portion of the Mortgaged Property just as though no sale or sales of
less than the whole of the Mortgaged Property had occurred, but Beneficiary
shall have the right, at its sole election, to request Trustee to sell less than
the whole of the Mortgaged Property.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
11

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
(f)           Grantor and Beneficiary agree that, in any assignments, deeds,
bills of sale, notices of sale, or postings, given by Trustee or Beneficiary,
any and all statements of fact or other recitals therein made as to the identity
of Beneficiary, or as to the occurrence or existence of any Event of Default, or
as to the maturity of the Secured Indebtedness, or as to the request to sell,
posting of notice of sale, notice of sale, time, place, terms and manner of sale
and receipt, distribution and application of the money realized therefrom, or as
to the due and proper appointment of a substitute trustee and without being
limited by the foregoing, as to any other act or thing having been duly done by
Beneficiary or by Trustee, shall be taken by all courts of law and equity as
prima facie evidence that the said statements or recitals state facts, and
Grantor does hereby ratify and confirm any and all acts that Trustee may
lawfully do in the premises by virtue hereof.
 
(g)           Beneficiary may, or Trustee may upon written request of
Beneficiary, proceed by suit or suits, at law or in equity, to enforce the
payment and performance of the Secured Indebtedness in accordance with the terms
hereof or of the Mockingbird Commons Note or other Mockingbird Commons Loan
Documents, to foreclose or otherwise enforce the assignments, liens, and
security interests created or evidenced by this Deed of Trust as against all, or
any part of, the Mortgaged Property, and to have all or any part of the
Mortgaged Property sold under the judgment or decree of a court of competent
jurisdiction.
 
(h)           To the maximum extent permitted by law, Beneficiary, as a matter
of right without notice to Grantor and without regard to the sufficiency of the
security, and without any showing of insolvency, fraud, or mismanagement on the
part of Grantor, and without the necessity of filing any judicial or other
proceeding other than the proceeding for appointment of a receiver, shall be
entitled to the appointment of a receiver or receivers of the Mortgaged
Property, or any part thereof, and of the income, rents, issues, profits,
revenues, receipts, accounts, accounts receivable and other receivables thereof.
 
(i)           To the maximum extent permitted by law, Beneficiary may enter upon
the Land, take possession of the Mortgaged Property and remove the Collateral or
any part thereof, with or without judicial process, and, in connection
therewith, without any responsibility or liability on the part of Beneficiary,
take possession of any property located on or in the Real Estate which is not a
part of the Mortgaged Property and hold or store such property at Grantor’s
expense.
 
(j)           Beneficiary may require Grantor to assemble the Collateral, or any
part thereof, and make it available to Beneficiary at a place to be designated
by Beneficiary which is reasonably convenient to Grantor and Beneficiary.
 
(k)           After notification, if any, hereafter provided in this Subsection,
Beneficiary may, or the Trustee may, upon request of Beneficiary, sell, lease,
or otherwise dispose of, at the office of Beneficiary, or on the Land, or
elsewhere as chosen by Beneficiary, all or any part of the Collateral, in its
then condition, or following any commercially reasonable preparation or
processing, and each “Sale” (as used herein, the term “Sale” means any such
sale, lease, or other disposition made pursuant to this Subsection 3.2(k)) may
be as a unit or in parcels, by public or private proceedings, and by way of one
or more contracts, and, at any Sale, it shall not be necessary to exhibit the
Collateral, or part thereof, being sold.  The Sale of any part of the Collateral
shall not exhaust Beneficiary’s power of Sale, but Sales may be made, from time
to time, until the Secured Indebtedness is paid and performed in
full.  Reasonable notification of the time and place of any public Sale pursuant
to this Subsection, or reasonable notification of the time after which any
private Sale is to be made pursuant to this Subsection, shall be sent to Grantor
and to any other person entitled to notice under Chapter 9 of the Code;
provided, that if the Collateral being sold, or any part thereof, is perishable,
or threatens to decline speedily in value, or is of a type customarily sold on a
recognized market, Beneficiary may sell, lease, or otherwise dispose of such
Collateral without notification, advertisement or other notice of any kind.  It
is agreed that notice sent or given not less than ten (10) calendar days prior
to the taking of the action to which the notice relates, is reasonable
notification and notice for the purposes of this Subsection.

 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
12

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
(l)           Beneficiary may surrender the insurance policies maintained in
respect of the Mortgaged Property, or any part thereof, and receive and apply
the unearned premiums as a credit on the Secured Indebtedness, and, in
connection therewith, Grantor hereby appoints Beneficiary (or any officer of
Beneficiary), as the true and lawful agent and attorney-in-fact for Grantor
(with full powers of substitution), which power of attorney shall be deemed to
be a power coupled with an interest and therefore irrevocable, to collect such
premiums.
 
(m)           Beneficiary may retain the Collateral in satisfaction of the
Secured Indebtedness whenever the circumstances are such that Beneficiary is
entitled to do so under the Code.
 
(n)           Beneficiary may buy the Mortgaged Property, or any part thereof,
at any public Sale or judicial Sale (including any Sale of the Collateral as
contemplated in Subsection 3.2(k) hereof).
 
(o)           Beneficiary may buy the Collateral, or any part thereof, at any
private Sale if the Collateral, or part thereof, being sold is a type
customarily sold in a recognized market or a type which is the subject of widely
distributed standard price quotations.
 
(p)           Beneficiary shall have and may exercise any and all other rights
and remedies which Beneficiary may have at law or in equity, or by virtue of any
other security instrument, or under the Code, or otherwise.
 
(q)           Notwithstanding anything contained herein to the contrary,
Beneficiary may proceed under Chapter 9 of the Code as to any or all personal
property covered hereby or, at Beneficiary’s election, Beneficiary may proceed
as to both the real and personal property covered hereby in accordance with
Beneficiary’s rights and remedies in respect of real property, in which case the
provisions of Chapter 9 of the Code (and Subsection 3.2(k) hereof) shall not
apply.
 
Section 3.3.           If Beneficiary is the purchaser of the Mortgaged
Property, or any part thereof, at any sale thereof (including any Sale of the
Collateral as contemplated in Subsection 3.2(1) hereof), whether such sale be
under the power of sale hereinabove vested in Trustee, or upon any other
foreclosure or enforcement of the assignments, liens, and security interests
hereof, or otherwise, Beneficiary shall, upon any such purchase, acquire good
title to the Mortgaged Property so purchased, free of the assignments, liens,
and security interests of these presents.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
13

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
Section 3.4.           Should any part of the Mortgaged Property come into the
possession of Beneficiary, whether before or after the occurrence of an Event of
Default, Beneficiary may use or operate the Mortgaged Property for the purpose
of preserving it or its value, pursuant to the order of a court of appropriate
jurisdiction, or in accordance with any other rights held by Beneficiary with
respect to the Mortgaged Property.  Grantor covenants to promptly reimburse and
pay to Beneficiary, at such place as may be designated by Beneficiary in
writing, the amount of all reasonable expenses (including the cost of any
insurance, taxes, or other charges) incurred by Beneficiary in connection with
its custody, preservation, use or operation of the Mortgaged Property, together
with interest thereon from the date incurred by Beneficiary at the Default Rate
(as defined in the Mockingbird Commons Loan Agreement), and all such expenses,
cost, taxes, interest, and other charges shall be a part of the Secured
Indebtedness.  It is agreed, however, that the risk of accidental loss or damage
to the Mortgaged Property is undertaken by Grantor, and Beneficiary shall have
no liability whatever for decline in value of the Mortgaged Property, nor for
failure to obtain or maintain insurance, nor for failure to determine whether
any insurance ever in force is adequate as to amount or as to the risks insured.
 
Section 3.5.           If the assignments, liens, or security interests hereof
shall be foreclosed or otherwise enforced by a Trustee’s sale, or by any other
judicial or non-judicial action, then the purchaser at any such sale shall
receive, as an incident to his ownership, immediate possession of that portion
of the Mortgaged Property purchased, and if Grantor or Grantor’s Successors
shall hold possession of any of said portion of the Mortgaged Property
subsequent to such foreclosure, Grantor and Grantor’s Successors shall be
considered as tenants at sufferance of the purchaser at such foreclosure sale,
and anyone occupying the Mortgaged Property (or any part thereof) after demand
made for possession thereof shall be guilty of forcible detainer and shall be
subject to eviction and removal, forcible or otherwise, with or without (to the
maximum extent permitted by law) process of law, and all damages by reason
thereof are hereby expressly waived.
 
Section 3.6.           The proceeds from any sale, lease or other disposition
made pursuant to this Article III, or the proceeds from surrendering any
insurance policies pursuant to Subsection 3.2(m) hereof, or any Rental collected
by Beneficiary pursuant to Article IV hereof, shall be applied by Trustee, or by
Beneficiary, as the case may be, as follows: FIRST, to the Secured Indebtedness,
in such order and manner as is determined by Beneficiary in its sole discretion,
and SECOND, the balance, if any, remaining after the full and final payment and
performance of the Secured Indebtedness, to Grantor, or as otherwise required by
applicable law.
 
Section 3.7.           This instrument shall be effective as a mortgage as well
as a deed of trust, and upon the occurrence of an Event of Default may be
foreclosed as to the Mortgaged Property in any manner permitted by the laws of
the State in which the Land is located and any other state in which any part of
the Mortgaged Property is situated.  Any foreclosure suit may be brought by
Trustee or Beneficiary.  If a foreclosure hereunder is commenced by Trustee,
Beneficiary may, at any time before the sale, direct the Trustee to abandon the
sale, and may then institute suit for the collection of the Secured
Indebtedness, and for the foreclosure or enforcement of the assignments, liens,
and security interests hereof.  If Beneficiary should institute a suit for the
collection of the Secured Indebtedness, and for a foreclosure or enforcement of
the assignments, liens, and security interests hereof, it may, at any time
before the entry of a final judgment in said suit, dismiss the same, and require
Trustee to sell the Mortgaged Property, or any part thereof, in accordance with
the provisions of this Deed of Trust.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
14

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
Section 3.8.
 
a.           In the event an interest in any of the Mortgaged Property is
foreclosed upon pursuant to a judicial or nonjudicial foreclosure sale, Borrower
agrees that notwithstanding the provisions of Sections 51.003, 51.004, and
51.005 of the Texas Property Code (as the same may be amended from time to
time), and to the extent permitted by law, Beneficiary shall be entitled to seek
a deficiency judgment from Borrower and any other party obligated on the Secured
Indebtedness equal to the difference between the amount owing on the Secured
Indebtedness and the amount for which the Mortgaged Property was sold pursuant
to judicial or nonjudicial foreclosure sale.  Borrower expressly waives any
right of offset to which Borrower might be entitled pursuant to those
statutes.  Borrower recognizes that this section constitutes a waiver of the
above-cited provisions of the Texas Property Code which would otherwise permit
Grantor and other persons against whom recovery of deficiencies is sought or any
guarantor independently (even absent the initiation of deficiency proceedings
against them) to present competent evidence of the fair market value of the
Mortgaged Property as of the date of the foreclosure sale and offset against any
deficiency the amount by which the foreclosure sale price is determined to be
less than such fair market value.  Borrower further recognizes and agrees that
this waiver creates an irrebuttable presumption that the foreclosure sale price
is equal to the fair market value of the Mortgaged Property for purposes of
calculating deficiencies owed by Borrower, any guarantor, and others against
whom recovery of a deficiency is sought.
 
(b)           Alternatively, in the event the waiver provided for in subsection
(a) above is determined by a court of competent jurisdiction to be
unenforceable, the following shall be the basis for the finder of fact’s
determination of the fair market value of the Mortgaged Property as of the date
of the foreclosure sale in proceedings governed by Sections 51.003, 51.004 and
51.005 of the Texas Property Code (as amended from time to time): (i) the
Mortgaged Property shall be valued in an “as is” condition as of the date of the
foreclosure sale, without any assumption or expectation that the Mortgaged
Property will be repaired or improved in any manner before a resale of the
Mortgaged Property after foreclosure; (ii) the valuation shall be based upon an
assumption that the foreclosure purchaser desires a resale of the Mortgaged
Property for cash promptly (but no later than twelve (12) months) following the
foreclosure sale; (iii) all reasonable closing costs customarily borne by the
seller in commercial real estate transactions should be deducted from the gross
fair market value of the Mortgaged Property, including, without limitation,
brokerage commissions, title insurance, a survey of the Mortgaged Property, tax
prorations, attorneys’ fees, and marketing costs; (iv) the gross fair market
value of the Mortgaged Property shall be further discounted to account for any
estimated holding costs associated with maintaining the Mortgaged Property
pending sale, including, without limitation, utilities expenses, property
management fees, taxes and assessments (to the extent not accounted for in (iii)
above), and other maintenance, operational and ownership expenses; and (v) any
expert opinion testimony given or considered in connection with a determination
of the fair market value of the Mortgaged Property must be given by persons
having at least five (5) years experience in appraising property similar to the
Mortgaged Property and who have conducted and prepared a complete written
appraisal of the Mortgaged Property taking into consideration the factors set
forth above and taking into consideration the Mountain Village First Deed of
Trust, if applicable.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental
 
 
15

--------------------------------------------------------------------------------

 



Exhibit 10.5
 
ARTICLE IV
 
LEASES AND ASSIGNMENT OF RENTAL
 
Section 4.1.           Grantor hereby absolutely assigns to Beneficiary all
Rental payable under each Lease now or at any time hereafter existing, such
assignment being upon the following terms:
 
(a)           until Beneficiary notifies Grantor of an Event of Default, Grantor
shall collect Rental directly from each Lessee, and each Lessee shall pay Rental
directly to Grantor, but Grantor covenants to hold the Rentals in trust, to be
applied, and Grantor covenants to apply the Rentals, to the payment of (i) the
Mountain Village Note, (ii) the Secured Indebtedness, and (iii) reasonable and
necessary expenses and charges with respect to the ownership, maintenance and
operation of the Mortgaged Property, all before the Rentals are applied by
Grantor for any other purpose not inconsistent with the Loan Agreement;
 
(b)           upon receipt by Grantor from Beneficiary of notice of the
occurrence of an Event of Default and that Rental shall be paid directly to
Beneficiary, Grantor is hereby directed to pay directly to Beneficiary all
Rental thereafter accruing received by Grantor;
 
I              upon receipt by Grantor, the manager of the Mortgaged Property
and/or any Lessee from Beneficiary of notice of the occurrence of an Event of
Default and that Rental shall be paid directly to Beneficiary, Grantor, such
manager and each Lessee that receives notice of the occurrence of an Event of
Default are hereby authorized and directed by Grantor to pay directly to
Beneficiary all Rental thereafter accruing, and the receipt of Rental by
Beneficiary shall be a release of each such manager or Lessee to the extent of
all amounts so paid to Beneficiary;
 
(d)           Rental so received by Beneficiary shall be applied by Beneficiary,
at its option, in any order determined by Beneficiary in its sole and
unreviewable discretion, notwithstanding any instructions, directions or
requests from Grantor, manager or any Lessee to the contrary, to (i) the payment
and performance of the Secured Indebtedness and/or (ii) reasonable expenses of
and charges with respect to the ownership, maintenance and operation of the
Mortgaged Property (and including, at Beneficiary’s option, the maintenance,
without interest thereon, of a reasonable reserve for replacement); and
 
(e)           Beneficiary shall not be liable for Beneficiary’s failure to
collect, or its failure to exercise diligence in the collection of, Rental, but
shall be accountable only for Rental that it shall actually receive.
 
This assignment is in addition and in supplement to, and Beneficiary’s rights
and remedies under this Article IV are cumulative of, Beneficiary’s rights and
remedies under any other document or assignment concerning or applicable to each
Lease now or at any time hereafter existing or Rentals thereunder, or any part
thereof.


CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
16

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
As between Beneficiary and Grantor, and any person claiming through or under
Grantor, the assignment contained in this Section 4.1 is intended to be
absolute, unconditional and presently effective, and the provisions of
Subsection 4.1I are intended solely for the benefit of the manager of the
Mortgaged Property and each Lessee and shall never inure to the benefit of
Grantor or any person claiming by, through or under Grantor, other than a
manager or a Lessee who has not received such notice.  It shall not be necessary
for Beneficiary to institute legal proceedings of any kind whatsoever to enforce
the provisions of this Section 4.1.
 
Section 4.2.           Nothing in this Article IV shall be construed as
subordinating this Deed of Trust to any Lease.
 
Section 4.3.          In the event that Beneficiary ever collects Rental,
Beneficiary shall be entitled to pay its agent as compensation for collecting
such Rental, from sums so collected, a reasonable fee.
 
Section 4.4.          Grantor consents to Beneficiary’s application of Rentals
as provided in Section 4.1.(d), and Grantor acknowledges and agrees that it is
in Grantor’s best interest and for Grantor’s benefit for Beneficiary to apply
the Rentals as provided in Section 4.1.(d).  Grantor shall not challenge or
interfere with Beneficiary’s application of Rentals as provided in
Section 4.1.(d).
 
Section 4.5.                                
 
(a)           Notwithstanding any provision in this Deed of Trust to the
contrary, upon full payment and satisfaction of the Secured Indebtedness, this
assignment of Rental shall terminate.  Written demand made by Beneficiary
delivered to any Lessee for payment of Rentals by reason of the occurrence of
any Event of Default claimed by Beneficiary shall be sufficient evidence of each
such Lessee’s obligation and authority to make all future payments of Rentals to
Beneficiary without the necessity for further consent by the Grantor.  Grantor
hereby indemnifies and agrees to hold each Lessee free and harmless from and
against all liability, loss, cost, damage or expense suffered or incurred by
such Lessee by reason of its compliance with any demand for payment of Rentals
made by the Beneficiary contemplated by the preceding sentence.
 
(b)           If Beneficiary receives any Rentals as provided in this Article
IV, then the provisions of Section 5.17 shall apply to the Rentals received by
Beneficiary.
 
ARTICLE V
 
MISCELLANEOUS
 
Section 5.1.           If the Secured Indebtedness is paid in full and all
obligations of Borrower under the Mockingbird Commons Loan Documents are
performed in full, or upon express, written, recorded release of this Deed of
Trust by Beneficiary, then this conveyance shall become null and void and shall
be released at Grantor’s request and expense; otherwise, it shall remain in full
force and effect.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
17

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
Section 5.2.           As used in this Article V, “Rights” means rights,
remedies, powers and privileges, and “Liens” means all assignments, titles,
interests, liens, security interests, and other encumbrances.  All Rights and
Liens herein expressly conferred are cumulative of all other Rights and Liens
herein, or by law or in equity provided, or provided in any other security
instrument, and shall not be deemed to deprive Beneficiary or Trustee of any
such other legal or equitable Rights and Liens by judicial proceedings, or
otherwise, appropriate to enforce the conditions, covenants and terms of this
Deed of Trust, the Mockingbird Commons Note and the other Mockingbird Commons
Loan Documents, and the employment of any Rights hereunder, or otherwise, shall
not prevent the concurrent or subsequent employment of any other appropriate
Rights.
 
Section 5.3.           Any and all covenants in this Deed of Trust may from time
to time, by instrument in writing signed by Beneficiary and delivered to
Grantor, be waived to such extent and in such manner as Beneficiary may desire,
but no such waiver shall ever affect or impair Beneficiary’s Rights or Liens
hereunder, except to the extent so specifically stated in such written
instrument.  Impossibility shall not excuse the performance of any covenant or
condition in this Deed of Trust.
 
Section 5.4.           Without waiving any right of Beneficiary arising out of a
breach by Grantor of Grantor’s obligations and covenants under this Deed of
Trust or a breach by Borrower of Borrower’s obligations and covenants under the
Mockingbird Commons Loan Documents, if Grantor, or any of Grantor’s Successors,
conveys its interest in any of the Mortgaged Property to any other party, then
Beneficiary may, without notice to Grantor, or its successors and assigns, deal
with any owner of any part of the Mortgaged Property with reference to this Deed
of Trust, either by way of forbearance on the part of Beneficiary, or extension
of time of payment of the Secured Indebtedness, or release of all or any part of
the Mortgaged Property, or any other property securing payment of the Secured
Indebtedness, without in any way modifying or affecting Beneficiary’s Rights and
Liens hereunder or the liability of Grantor, or any other party liable for
payment of the Secured Indebtedness, in whole or in part.
 
Section 5.5.           Grantor hereby waives all Rights of marshaling in the
event of any foreclosure of the Liens hereby created.
 
Section 5.6.           Each and every party who signs this Deed of Trust, and
each and every subsequent owner of any of the Mortgaged Property, covenants and
agrees that such party will perform or cause to be performed, each and every
condition, term, provision, and covenant of this Deed of Trust, except that such
party shall have no duty to pay the Secured Indebtedness except in accordance
with the terms of the documents evidencing the Secured Indebtedness, and the
terms of this Deed of Trust or in accordance with the terms of the transfer to
him.
 
Section 5.7.           If any provision of this Deed of Trust is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Deed of Trust, the legality, validity, and enforceability of
the remaining provisions of this Deed of Trust shall not be affected thereby,
and in lieu of each such illegal, invalid or unenforceable provision there shall
be added automatically as a part of this Deed of Trust a provision as similar in
terms to such illegal, invalid, or unenforceable provision as may be possible
and be legal, valid, and enforceable.  If the Rights and Liens created by this
Deed of Trust shall be invalid or unenforceable as to any part of the Secured
Indebtedness, then the unsecured portion of the Secured Indebtedness shall be
completely paid prior to the payment of the remaining and secured portion of the
Secured Indebtedness, and all payments made on the Secured Indebtedness shall be
considered to have been paid on and applied first to the complete payment of the
unsecured portion of the Secured Indebtedness,
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
18

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
Section 5.8.           This Deed of Trust is binding upon Grantor and Grantor’s
Successors, and shall inure to the benefit of Beneficiary, and its successors
and assigns, and the provisions hereof shall likewise be covenants running with
the land.  The duties, covenants, conditions, obligations, and warranties of
Grantor in this Deed of Trust shall be joint and several obligations of Grantor
and Grantor’s Successors.  Beneficiary may at any time and from time to time
assign or sell to other lenders all or a portion of the indebtedness secured
hereby, or sell participations therein, and may, in contemplation of such sale
or assignment divulge, and deliver copies of, information (financial or
otherwise) concerning Grantor, any other guarantor and the Mortgaged Property to
prospective lenders.
 
Section 5.9.           This Deed of Trust may be executed in a number of
identical counterparts, each of which, for all purposes, shall be deemed an
original.
 
Section 5.10.         Beneficiary shall have the right at any time to file this
Deed of Trust as a financing statement, but the failure to do so shall not
impair the validity and enforceability of this Deed of Trust in any respect
whatsoever.  Grantor grants to Beneficiary the right to file any financing
statement, continuation or amendment deemed appropriate by Beneficiary, without
signature by Grantor and without notice, in connection with the security
interests granted herein or in any other security instrument.
 
Section 5.11.         Grantor hereby assumes all liability for the Mortgaged
Property, for the Liens created therein by this Deed of Trust, and for any
development, use, possession, maintenance, and management of, and construction
upon, the Mortgaged Property, or any part thereof, and agrees to assume
liability for, and to indemnify and hold Beneficiary harmless from and against,
any and all claims, causes of action, or liabilities, for injuries to or deaths
of persons and damage to property, howsoever arising, from or incident to such
development, use, possession, maintenance, management, and construction, whether
such persons be agents or employees of Grantor or of third parties, or such
damage be to property of Grantor or of others save and except for such damage or
injury as is the result of Beneficiary’s gross negligence or willful
misconduct.  Grantor agrees to indemnify, save and hold harmless Beneficiary
from and against, and covenants to defend Beneficiary against, any and all
losses, damages, claims, costs, penalties, liabilities, and expenses, including,
but not limited to, court costs and reasonable attorneys’ fees, howsoever
arising or incurred because of, incident to, or with respect to the Mortgaged
Property or any development, use, possession, maintenance, or management thereof
or construction thereon.
 
Section 5.12.         All references to “Article,” “Articles,” “Section,”
“Sections,” “Subsection,” or “Subsections” contained herein are, unless
specifically indicated otherwise, references to articles, sections, and
subsections of this Deed of Trust.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
19

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
Section 5.13.         Whenever herein the singular number is used, the same
shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.
 
Section 5.14.         The captions, headings, and arrangements used in this Deed
of Trust are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.
 
Section 5.15.         Whenever this Deed of Trust requires or permits any
consent, approval, notice, request, or demand from one party to another, the
consent, approval, notice, request, or demand must be in writing to be effective
and shall be deemed to have been given when given by certified mail, return
receipt requested (deemed received three (3) days after mailing), or by
nationally recognized overnight courier (deemed received the next business day
after mailing), to the address set forth in the first paragraph hereof or such
other address as may be designated by such party in writing in accordance with
this section, provided that any notice of foreclosure shall be effective when
given in accordance with statutory requirements notwithstanding anything to the
contrary contained herein.  Notwithstanding any provision contained herein to
the contrary, in the event that Beneficiary shall fail to give any notice to
Grantor required hereunder or thereunder, the sole and exclusive remedy for such
failure shall be to seek appropriate equitable relief to enforce this provision
to give such notice and to have any action of Beneficiary postponed or revoked
and any proceedings in connection therewith delayed or terminated pending the
giving of such notice by Beneficiary, and no Person shall have any right to
damages (whether actual or consequential) or any other type of relief not herein
specifically set out against Beneficiary, all of which damages or other relief
are expressly waived by Grantor.  The foregoing is not intended and shall not be
deemed under any circumstances to require Beneficiary to give notice of any type
or nature to any Person except as expressly set forth herein or as may be
otherwise expressly required by applicable law regarding statutory notice of
non-judicial foreclosure sales of certain collateral.
 
Section 5.16.         The substantive laws of the State of Colorado shall govern
the creation, perfection and enforcement of the liens, rights and obligations
created and intended to be created in this Deed of Trust.  All other aspects of
this Deed of Trust and of the loan transaction evidenced by the Mockingbird
Commons Note and the other Mockingbird Commons Loan Documents are intended to be
governed by the laws of the State of Texas, as specified therein, unless federal
law requires the application of federal law.
 
Section 5.17.         No provision herein or in any promissory note, instrument,
or any other security instrument evidencing or securing the Secured Indebtedness
shall require the payment or permit the collection of interest in excess of the
maximum permitted by law.  If any excess of interest in such respect is provided
for herein or in any other security instrument, the provisions of this paragraph
shall govern, and neither Grantor nor any borrower shall be obligated to pay the
amount of such interest to the extent that it is in excess of the amount
permitted by law.  The intention of the parties being to conform strictly to the
usury laws now in force, all promissory notes, instruments, guaranty agreements
evidencing or securing the Secured Indebtedness shall be held subject to
reduction to the amount allowed under said usury laws as now or hereafter
construed by the courts having jurisdiction.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
20

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
Section 5.18.         Except to the extent venue necessarily lies in San Miguel
County, Colorado to foreclose or otherwise enforce the provisions of the Deed of
Trust, any suit, action or proceeding against Grantor with respect to this Deed
of Trust or the other Loan Documents or any judgment entered by any court in
respect thereof, may be brought in the courts of the State of Texas, or in the
United States Courts located in Dallas County, Texas, as Beneficiary in its sole
discretion may elect and Grantor hereby submits to the nonexclusive jurisdiction
of such courts for the purpose of any such suit, action or proceeding.  Grantor
hereby irrevocably consents to the service of process in any suit, action or
proceeding in said court by the mailing thereof by Beneficiary by registered or
certified mail, postage prepaid, to Grantor’s address set forth in the first
paragraph of this Deed of Trust.  Grantor hereby irrevocably waives any
objections which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Deed of Trust or
any other Security Instrument brought in the courts located in the State of
Texas, and hereby further irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  GRANTOR AND BENEFICIARY HEREBY WAIVE TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS DEED OF TRUST OR ANY
OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.
 
Section 5.19.         Time is of the essence of this Deed of Trust.
 
Section 5.20.         Nothing contained in this Deed of Trust or any other
document nor the acts of the parties hereto shall be construed to create a
relationship of principal and agent, partnership, or joint venture between
Grantor and Beneficiary.
 
Section 5.21.         Beneficiary may, from time to time, in Beneficiary’s sole
discretion, contract for and procure an Appraisal of the Mortgaged
Property.  Grantor covenants and agrees to pay the cost of each such Appraisal
within ten (10) days of written notice from Beneficiary specifying the amount
due.  All amounts due hereunder shall constitute part of the Secured
Indebtedness.  Notwithstanding the foregoing, so long as no Event of Default has
occurred, Grantor shall not be required to pay for more than one Appraisal per
calendar year.
 
Section 5.22.         It is agreed and understood that Grantor shall provide to
Beneficiary, on or before January 31st of each year during the existence of the
Secured Indebtedness, written evidence that all ad valorem taxes and other
assessments against the property have been paid in full.
 
Section 5.23.         At any time when the Mountain Village First Deed of Trust
is outstanding, any insurance proceeds or condemnation proceeds received in
respect of the Mortgaged Property shall be applied in the manner provided in the
Mountain Village Loan Documents; provided, however, that in the event such
insurance proceeds or condemnation proceeds are not used to rebuild or repair
the Mortgaged Property but instead are applied to the indebtedness under the
Mountain Village Loan Documents, then any excess after payment in full of the
indebtedness under the Mountain Village Loan Documents shall be applied next to
the Secured Indebtedness hereunder.  In any event, the unpaid portion of the
Secured Indebtedness shall remain in full force and effect and the payment
thereof shall not be excused.  Grantor shall at all times comply with the
requirements of the insurance policies issued in respect of the Mortgaged
Property as required by the Mountain Village Loan Documents.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
21

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
Section 5.24.         No provision of this Deed of Trust may be modified, waived
or terminated except by an instrument in writing executed by the party against
whom a modification, waiver or termination is sought to be enforced.
 
Section 5.25.         Beneficiary has not consented to any priority of a
contractor’s lien for construction of any improvements to the Mortgaged
Property, and any such lien hereafter arising shall be subordinate and inferior
to the lien of this instrument.
 
Section 5.26.         Any obligation or liability of Grantor hereunder shall be
enforceable only against, and payable only out of, the property of Grantor, and
in no event shall any officer, director, shareholder, partner, beneficiary,
agent, advisor or employee of Grantor, be held to any personal liability
whatsoever or be liable for any of the obligations of Grantor hereunder, or the
property of any such Persons be subject to the payment of any such obligations,
except in the case of certain Persons where such Persons have executed a written
agreement pertaining thereto.
 
Section 5.27.         At such time as the Mountain Village Loan is paid in full,
Beneficiary shall execute a release or termination (as appropriate) of the liens
evidenced by the Mountain Village First Deed of Trust; provided, however, that
Beneficiary and Grantor have agreed that, in order to protect the interests of
Beneficiary under this Deed of Trust, the provisions of the Mountain Village
Loan Documents will survive the repayment of the Mountain Village Loan until
this Deed of Trust has terminated in accordance with its terms or been released
by Beneficiary, except as otherwise provided in this Section 5.27  In this
regard, Beneficiary and Grantor specifically agree as follows, that after the
Mountain Village Loan has been paid in full and until this Deed of Trust has
terminated in accordance with its terms or been released by Beneficiary: (a) the
provisions of Article II and Article VI of the Mountain Village Loan Agreement
shall not be applicable, except for the provisions of Section 2.09 of the
Mountain Village Loan Agreement; (b) Grantor shall continue to comply with the
covenants of Grantor set forth in Article IV and Article V of the Mountain
Village Loan Agreement, except that the provisions of Sections 4.02 and 4.23
shall not be applicable; (c) Beneficiary shall not unreasonably withhold its
consent to any Lease of any unit at the Property requested by Grantor that is a
Qualifying Proposed Lease (as hereinafter defined), (d) the Events of Default
set forth in Sections (a), (l), and (n) of Article VII of the Mountain Village
Loan Agreement shall not be applicable; (e) with respect to Sections 8.10 and
8.11 of the Mountain Village Loan Agreement, Beneficiary will not unreasonably
withhold its consent to the use by Grantor of any insurance or condemnation
proceeds to restore or repair the Property in accordance with the provisions set
forth in such sections of the Mountain Village Loan Agreement, and (f) the terms
and provisions of the Mountain Village Loan Documents shall be automatically
amended and modified wherever necessary, and even though not specifically
addressed herein, so as to conform to the intent hereof, being the protection of
the Property and the interests of Beneficiary under this Deed of Trust.  For
purposes of this Section 5.27, the term “Qualifying Proposed Lease” will mean
any Lease which meets the following requirements: (i) the Lease is not part of
any permanent leasing program; (ii) the proposed Lease does not have a term of
more than six (6) months; (iii) the terms of the proposed Lease do not restrict
or adversely affect the marketing, showing or sale of the related Unit, and (iv)
the rental rate for each lease shall be normal and customary for similar units
in the same geographic location as the Property.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
22

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
Section 5.28.         Notwithstanding anything to the contrary, this Deed of
Trust is subject and subordinate to the Mountain Village First Deed of
Trust.  Grantor has executed this subordinate Deed of Trust for the purpose of
providing Beneficiary with further security for the Mockingbird Commons
Loan.  For the avoidance of doubt, it is hereby stipulated that it is not the
intent of Borrower, Grantor or Beneficiary to cross-default the Mountain Village
Loan and the Mockingbird Commons Loan.  Thus, the occurrence of an Event of
Default as defined in the Mountain Village Loan Documents shall not constitute
an Event of Default under the Mockingbird Commons Loan Documents (except to the
extent provided in Section 3.1(ii) of this Deed of Trust), and the occurrence of
an Event of Default as defined in the Mockingbird Commons Loan Documents shall
not, in and of itself, constitute an Event of Default under the Mountain Village
Loan Documents; provided, however, upon the occurrence of an Event of Default as
defined herein, Beneficiary shall have the right to enforce its lien against the
Mortgaged Property as provided in this Deed of Trust.  Nothing contained in this
Deed of Trust shall be construed as an assumption by Grantor of any debt or
obligation set forth in the Mockingbird Commons Loan Documents, it being agreed
that Grantor shall have no personal liability for any of its obligations
hereunder, but rather such obligations shall be enforceable against and payable
out of only the Mortgaged Property.
 
ARTICLE VI
 
PARTIAL RELEASE
 
Section 6.1.           Release Conditions while Mountain Village First Deed of
Trust is outstanding.  Notwithstanding anything to the contrary contained in
this Deed of Trust, if Grantor is entitled to obtain a partial release of any
Unit (as defined in the Mountain Village First Deed of Trust) pursuant to
Article VI of the Mountain Village First Deed of Trust, then Grantor shall also
be entitled to obtain a partial release of said Unit from the lien of this Deed
of Trust upon satisfaction of the following terms and conditions:
 
(a)           Grantor shall pay to Beneficiary, in cash, a release fee of
$50.00.
 
(b)           Grantor shall deliver to Beneficiary a partial release of lien in
form and content satisfactory to Beneficiary.
 
(c)           Grantor shall pay all expenses of Beneficiary arising in
connection with the release of such Unit including, without limitation, all
reasonable attorneys’ fees incurred by Beneficiary and the expense, if any, to
Beneficiary of inspecting the Unit prior to release.
 
Section 6.2.           Release Conditions after Mountain Village Loan has been
paid in full and First Deed of Trust has been released by Beneficiary.
 
(a)           Definitions. As used in this Section 6.2, the following terms
shall have the meanings assigned to them as follows:
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
23

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
"Condominium Declaration" means any residential condominium declaration
affecting the Property, filed by Grantor or Declarant, to which Beneficiary has
subordinated the lien of this Deed of Trust.
 
"Net Sale Proceeds" means the difference between (i) the gross sales price of a
Unit and (ii) ordinary and actual closing costs incurred by Grantor, as seller
of the Unit to be released, which costs shall not exceed the normal costs
associated with such sales in the area in which the Unit is located.
 
"Permitted Sale" means the sale of a Unit for which the gross sales price is
equal to or greater than the price contemplated in the Price Schedule attached
to the Mountain Village Loan Agreement as Exhibit J.
 
"Release Price" means for any Unit the amount equal to one hundred percent
(100%) of the Net Sale Proceeds.
 
"Unit" means each residential condominium unit under the Condominium
Declaration.
 
(b)           Release Conditions.  Subject to Section 6.1 hereof, but
notwithstanding anything else to the contrary contained in this Deed of Trust,
so long as no Event of Default or Potential Default has occurred and is
continuing under the Mockingbird Commons Loan Documents, then Grantor shall,
upon a Permitted Sale of a Unit, be entitled to obtain a partial release of said
Unit from the lien of this Deed of Trust upon satisfaction of the following
terms and conditions:
 
(1)           Grantor shall pay to Beneficiary, in cash, the Release Price for
the Unit and a release fee of $50.00.  The Release Price shall be applied by
Beneficiary as a prepayment of the Secured Indebtedness.
 
(2)           Grantor shall deliver to Beneficiary a partial release of lien in
form and content satisfactory to Beneficiary.
 
(3)           Grantor shall pay all expenses of Beneficiary arising in
connection with the release of such Unit including, without limitation, all
reasonable attorneys’ fees incurred by Beneficiary and the expense, if any, to
Beneficiary of inspecting the Unit prior to release.
 
REMAINDER OF PAGE INTENTIONALLY BLANK
 
SIGNATURE PAGE(S) FOLLOWS.
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
24

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
EXECUTED to be effective as of the day and date first above written.
 

 
GRANTOR:
     
BEHRINGER HARVARD MOUNTAIN VILLAGE, LLC,
 
a Colorado limited liability company
       
By:
Behringer Harvard Short-Term Opportunity Fund I LP,
   
a Texas limited partnership,
   
its manager




 
By:
Behringer Harvard Advisors II, LP
   
a Texas limited partnership,
   
it's general partner




 
By:
Harvard Property Trust, LLC
   
a Delaware limited liability company
   
its general partner




 
By:
     
Gerald J. Reihsen, III
   
Secretary



THE STATE OF TEXAS
§

 
§

COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on this ______ day of October, 2009,
by Gerald J. Reihsen, III, Secretary of Harvard Property Trust, LLC, a Delaware
limited liability company, as general partner on behalf of Behringer Harvard
Advisors II LP, a Texas limited partnership, as general partner on behalf of
Behringer Harvard Short-Term Opportunity Fund I LP, a Texas limited partnership,
as manager on behalf of Behringer Harvard Mountain Village LLC, a Colorado
limited liability company, on behalf of said limited liability company.
 

     
Notary Public in and for the State of Texas

(SEAL)
 
Exhibit A  -  Legal Description
 
CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
25

--------------------------------------------------------------------------------

 

Exhibit 10.5


EXECUTED by Borrower to acknowledge and agree to the provisions applicable to
Borrower contained herein, to be effective as of the date first above written.
 

 
BORROWER:
     
BEHRINGER HARVARD MOCKINGBIRD COMMONS, LLC,
 
a Delaware limited liability company

 

 
By:
Behringer Harvard Mockingbird Commons GP,
LLC, a Texas limited liability company,
   
its manager




 
By:
     
Gerald J. Reihsen, III
   
Secretary



THE STATE OF TEXAS
§

 
§

COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on this ______ day of October, 2009,
by Gerald J. Reihsen, III, Secretary of Behringer Harvard Mockingbird Commons
GP, LLC, a Texas limited liability company, as general partner of Behringer
Harvard Mockingbird Commons, LLC, a Delaware limited liability company, for and
on behalf of said entities.
 

     
Notary Public in and for the State of Texas

(SEAL)


CULS / Behringer Harvard Mountain Village
Second Deed of Trust, Security Agreement, Financing
Statement and Assignment of Rental

 
26

--------------------------------------------------------------------------------

 

Exhibit 10.5
 
EXHIBIT A
 
Legal Description
 
LOT SS165AB-R,
Town of Mountain Village, Colorado,
A Replat of Lots SS165-A and SS165-B,
According to the plat recorded November 22, 2006 in Plat Book 1 at page 3759 as
Reception No. 388573.


TOGETHER WITH the Road Access Easement Agreement, recorded May 17, 2006 at
Reception No. 384207, as amended by that certain First Amendment recorded
January 22, 2009 at Reception No. 405488; Subject to the terms, conditions,
provisions and obligations contained therein;


LESS AND EXCEPT all rights to minerals and oil, gas or other hydrocarbons
located on, in or under the subject property, without any right of surface entry
for exploration, development or extraction, as reserved to The Telluride Company
in Deed recorded in Book 494 at page 22 and in Book 515 at page 626;


COUNTY OF SAN MIGUEL
STATE OF COLORADO


Exhibit A – Solo Page
 
CULS / Behringer Harvard Mountain Village
   
Deed of Trust, Security Agreement, Financing
   
Statement and Assignment of Rental


 

--------------------------------------------------------------------------------

 